DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: OUTSIDE MIRROR TYPE DISPLAY APPARATUS FOR VEHICLE HAVING FOLDING DISPLAY UNIT.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1 ends with a semicolon.  It should end with a period.  
Claim 3 recites the limitation “the drive unit” recited in claim 1 while it should be the “driving unit”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beauregard (FR 3110510 A1, hereinafter English translation by Clarivate Analytics).
	As to claim 1, Beauregard discloses a display apparatus (Beauregard, FIG. 1, “display device 18” in association with “control device 40”) for a vehicle (Beauregard, see FIG. 1) where the display apparatus (Beauregard, FIG. 1, “display device 18” in association with “control device 40”) is adjacently positioned to an interior part of the vehicle (Beauregard, see FIG. 1), the display apparatus (Beauregard, FIG. 1, “display device 18” in association with “control device 40”) comprising: 
	a driving unit (Beauregard, FIGS. 2-4, “use the control device 40 in order to control a motorized movement of the display device 18”) provided in (Beauregard, e.g., see FIGS. 1-4) the display apparatus (Beauregard, FIG. 1, “display device 18” in association with “control device 40”); and 
	a display unit (Beauregard, FIG. 1, “display device 18”) capable of being folded or unfolded (Beauregard, e.g., see FIGS. 1-4, “the display device 18 is for example movable in rotation about an axis of rotation R relative to the support element 2 between the deployed position and the folded position”) by the driving unit (Beauregard, FIGS. 2-4, “use the control device 40 in order to control a motorized movement of the display device 18”);  
	As to claim 2, Beauregard discloses the display apparatus of claim 1, wherein the display unit (Beauregard, FIG. 1, “display device 18”) is configured to show an external environment around the vehicle (Beauregard, FIGS. 1-4, “the present invention relates to a system for viewing the exterior environment of a vehicle”). 
	Beauregard does not explicitly teach the display unit “has flexibility”.
	However, Examiner takes an Official Notice that it is old and well known in the art to use LCDs or OLEDs for the display while LCDs and OLEDs have flexibility.  Thus, it is reasonably inferred that “display device 18” must have some degree of flexibility.  Examiner submits that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
  	As to claim 3, Beauregard discloses the display apparatus of claim 1, wherein the display apparatus (Beauregard, FIG. 1, “display device 18” in association with “control device 40”) further comprises: a housing (Beauregard, see FIG. 1, a housing supporting “display device 18” and “control device 40”) configured to support the display unit (Beauregard, FIG. 1, “display device 18”), wherein the drive unit (Beauregard, FIG. 1, “control device 40”) is embedded in the housing (Beauregard, see FIG. 1, the housing supporting “display device 18” and “control device 40”).  
As to claim 4, Beauregard discloses the display apparatus of claim 1, wherein the display apparatus (Beauregard, FIG. 1, “display device 18” in association with “control device 40”) is installed at a position at which a front lower portion of a window frame and a door upper portion intersect at a driver seat and an auxiliary seat of the vehicle (Beauregard, see FIG. 1).  
	As to claim 12, Beauregard discloses the display apparatus of claim 1, wherein the display apparatus (Beauregard, FIG. 1, “display device 18” in association with “control device 40”) is configured to: 
	recognize a viewpoint from a vehicle approaching from a rear side (Beauregard, FIGS. 1-4, “the display system can for example be arranged to recognize the obstacles in the environment outside the vehicle and displayed on the screen 34”) by displaying different vehicles on the display unit with different colors in accordance with distances between the vehicles (Beauregard, FIGS. 1-4, e.g., “the patterns are for example illuminated or change color when an obstacle is close to the vehicle”).  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beauregard (FR 3110510 A1, English translation by Clarivate Analytics) in view of Takano et al. (US 2016/0216128 A1).
	As to claim 13, Beauregard does not teach “the display apparatus of claim 1, wherein the display apparatus is configured to: execute an electronic control unit (ECU) of the vehicle to provide a driver with front and lateral visual fields of the on the display unit; and execute a front camera and a lateral camera installed on the vehicle to capture a front image of the vehicle and a lateral image of the vehicle”.
	However, Takano teaches the concept of executing an electronic control unit (ECU) (Takano, FIGS. 1-2, [0039], “CPU (Central Processing Unit) 11”) of the vehicle (Takano, see FIGS. 1-2) to provide a driver with front and lateral visual fields (Takano, see FIGS. 2A-2B, [0028], “allow the camera 1d, 1b to capture an image around the tire and shoulder of the road in normal mode and an image of the vicinity of the tire and the side surface of the tire if need arises”) of the on the display unit (Takano, e.g., FIG. 2C, [0032], “display 30”); and 
	executing a front camera (Takano, FIGS. 2A-2B, [0023], e.g., “camera 1a”) and a lateral camera (Takano, FIGS. 2A-2B, [0023], e.g., “camera 1c”) installed on the vehicle (Takano, see FIGS. 2A-2B) to capture a front image of the vehicle and a lateral image of the vehicle (Takano, FIGS. 2A-2B, [0023], “Image processing is performed for the captured images captured by the cameras 1a to 1d to generate a desired monitoring image”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “display device 18” in association with “control device 40” taught by Beauregard to be further associated with the “cameras 1a to 1d”, as taught by Takano, in order to provide “detecting a tire angle from an edge feature in a captured image captured by an onboard camera and presents an estimated route with reference to the center of gyration of the vehicle calculated on the basis of the tire angle” (Takano, [0006]).
	
Allowable Subject Matter
Claim 5-11 and 14-15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 5, the closest known prior art, i.e., Beauregard (FR 3110510 A1), Takano et al. (US 2016/0216128 A1), Beauregard et al. (US 2021/0362653 A1), Ajisaka (US 2018/0361931 A1), Cho (US 2012/0314075 A1), O’Connell et al. (US 2014/0285666 A1) and Song et al. (US 2021/0206265 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “an auxiliary mount positioned on a front surface of the housing; and a main mount positioned on a lateral surface of the housing, wherein the display unit is mounted on the main mount and the auxiliary mount, and wherein the display unit is folded or unfolded as the main mount and the auxiliary mount are moved by the drive unit”.
	As to claims 6-11, they directly or indirectly depend from claim 5, and are allowable at least for the same reason above.
As to claim 14, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “execute the drive unit to fold the display unit when the ECU detects that a window of a front door is opened”.
As to claim 15, it depends from claim 14, and is allowable at least for the reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Beauregard et al. (US 2021/0362653 A1) teaches the concept of a “visualization device having at least one display device extending on the inner surface of the support member and at least one image acquisition device” (Abs.); (2) Ajisaka (US 2018/0361931 A1) teaches the concept of a “vehicle rear viewing device including an imaging device disposed at a side portion of a vehicle … an inner side portion that structures a case of the display device” (Abs.); (3) Cho (US 2012/0314075 A1) teaches the concept of a “side-view and rearview apparatus for a vehicle” (Abs.); (4) O’Connell et al. (US 2014/0285666 A1) teaches the concept of a “vision system for a vehicle including … a video display screen operable to display video images captured by the imaging sensor” (Abs.); and (5) Song et al. (US 2021/0206265 A1) teaches the concept of a “display device 400” that is capable of folding and unfolding (e.g., see FIGS. 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 2, 2022

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***